Citation Nr: 0316342	
Decision Date: 07/17/03    Archive Date: 07/22/03

DOCKET NO.  96-18 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, to include as due to exposure to ionizing 
radiation in service.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel




INTRODUCTION

The veteran had active military service from June 1953 to 
June 1957, and from May 1958 to May 1974.  He died March 9, 
1995, and is survived by his spouse, the appellant.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision of the 
RO, which denied the benefit sought on appeal.  

In January 2001, the Board remanded the claim on appeal for 
consideration of a significant change in the law, the 
Veterans Claims Assistance Act of 2000 (VCAA), and for other 
development.  While much development has been completed, 
regrettably, additional necessary development remains to be 
completed, particularly, under 38 C.F.R. § 3.311 (2002).  


REMAND

The appellant contends that the veteran's March 1995 death 
due to leukemia, a consequence of myelodysplastic syndrome, 
resulted from his long-term military occupational exposure as 
an aircraft radar operator, radar repairman and radar 
operator supervisor.  She claims entitlement to service 
connection for the cause of the veteran's death under all 
pertinent VA regulations, both on a direct basis under 
38 C.F.R. § 3.312, as well as 38 C.F.R. § 3.309 and 3.311 
regarding claimed radiation exposed veterans.  

A review of the record appears to indicate that the veteran 
was not a radiation-exposed veteran under 38 C.F.R. 
§ 3.309(d)(3)(i), as he is not shown to date to have 
participated in any radiation-risk activity as defined under 
38 C.F.R. § 3.309(d)(3)(ii).  However, leukemia (other than 
chronic lymphocytic leukemia) is both a disease specific to 
radiation-exposed veterans under 38 C.F.R. § 3.309(d), and a 
radiogenic disease under 38 C.F.R. § 3.311(b)(5)(ii).  
Consequently, the appellant's claim is entitled to the 
procedural advantages set forth in 38 C.F.R. 
§ 3.311(b)(2)(ii), (b)(5).  Under the relevant sections of 38 
C.F.R. § 3.311, when a radiogenic disease manifests itself 
subsequent to service and it is contended that the disease is 
a result of exposure to ionizing radiation in service, a dose 
assessment as to the size and nature of the radiation must be 
made.  In the present case, however, no dose estimate or 
further development set forth under 38 C.F.R. § 3.311(c), has 
been completed.  In finding so, the Board notes that while 
the RO contacted the Defense Special Weapons Agency (DSWA), 
no follow-up development was taken in response to that 
agency's June 1998 reply to the RO that additional 
information on the veteran was needed before a dose 
assessment could be made.  This development must be completed 
under the specific guidelines outlined at 38 C.F.R. § 3.311.  

The Board must also point out that the March 1996 statement 
of the case (SOC), and subsequent supplemental statements of 
the case (SSOC's) dated in September 1996, November 1999, and 
March 2002, communicate a misunderstanding and 
mischaracterization of the law with regard to 38 C.F.R. 
§ 3.311.  Given the confused development at the RO and 
considerable delay in the VA processing of the claim on 
appeal, the Board summarizes the necessary series of 
chronological obligations placed upon both parties under38 
C.F.R. § 3.311(a)(1).  See Wandel v. West, 11 Vet. App. 200 
(1998).  In so noting, the Board emphasizes that the 
necessary development and consideration may not be resolved 
at the Board, due to a recent decisional precedent.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) issued a decision, which now requires that 
the Board remand this case so that the necessary development 
may be completed at the RO.  In Disabled American Veterans, 
et. al. v. Secretary of Department of Veterans Affairs, Nos. 
02-7304, -7305, -7316 (Fed. Cir., May 1, 2003), the Federal 
Circuit held that that part of the Veterans Claims Assistance 
Act of 2000 (VCAA), at 38 C.F.R. § 19.9(a)(2)(ii), which 
allowed for Board development, was invalid as contrary to 38 
U.S.C.A. § 5103(b).  The development requested below must now 
be completed at the RO, so as to fulfill the requirements of 
VCAA under the above Federal Circuit case.  

As noted above, the claimant has already established that the 
veteran suffered from a radiogenic disease under 38 C.F.R. § 
3.311(b)(2).  Additionally, leukemia is a disease for which 
service connection may be granted under 3.311 if manifested 
at any time after radiological exposure.  38 C.F.R. § 
3.311(b)(5).  Once a claimant has established a diagnosis of 
a radiogenic disease within the specified period and claims 
that the disease is related to radiation exposure while in 
service, VA must then obtain a dose assessment.  38 C.F.R. § 
3.311(a)(1).  After it is determined by the dose assessment 
that the veteran was exposed to radiation, the RO is then 
required to refer the case to the Under Secretary for 
Benefits for further consideration.  38 C.F.R. § 3.311(b).  
When the claim is referred, the Under Secretary for Benefits 
shall consider the claim with reference to the factors 
specified in 38 C.F.R. § 3.311(e) and may request an advisory 
opinion from the Under Secretary for Health.  38 C.F.R. § 
3.311(c)(1).  After referral, the Under Secretary for 
Benefits must then determine the likelihood that the 
claimant's exposure to radiation in service resulted in the 
radiogenic disease. 38 C.F.R. § 3.311(c)(1).  This section 
provides two options:

(i) If after such consideration the Under 
Secretary for Benefits is convinced sound 
scientific and medical evidence supports 
the conclusion it is at least as likely 
as not the veteran's disease resulted 
from exposure to radiation in service, 
the Under Secretary for Benefits shall so 
inform the regional office of 
jurisdiction in writing. The Under 
Secretary for Benefits shall set forth 
the rationale for this conclusion, 
including an evaluation of the claim 
under the applicable factors specified in 
paragraph (e) of this section.  

(ii) If the Under Secretary for Benefits 
determines there is no reasonable 
possibility that the veteran's disease 
resulted from radiation exposure in 
service, the Under Secretary for Benefits 
shall so inform the regional office of 
jurisdiction, in writing, setting forth 
the rationale for this conclusion.  

38 C.F.R. § 3.311(c)(1).  

Since this determination relies heavily on medical and 
scientific findings and analysis, the Under Secretary for 
Benefits may request an advisory opinion from the Under 
Secretary for Health to assist in carrying out the obligation 
imposed by this regulation.  See 38 C.F.R. § 3.311(c)(1) 
(authorizing the Under Secretary for Benefits to request an 
advisory opinion from the Under Secretary for Health).   

In view of the foregoing, the Board must request additional 
development of this claim to ensure compliance with the 
regulatory procedures applicable to the appellant's claim for 
service connection for the cause of the veteran's death, as 
well as VCAA as interpreted by the Federal Circuit.  
Accordingly, the case is REMANDED to the RO for the following 
action:

1.  In accordance with the development 
requirements set forth in 38 C.F.R. § 
3.311, the RO should contact the Defense 
Special Weapons Agency and provide the 
information requested in correspondence 
directed to the RO from that agency in 
June 1998.  A copy of the RO's request 
must be maintained in the claims file for 
future use in the appeal, as well as a 
copy of the DSWA reply.  The RO must 
complete any follow-up development 
indicated by DSWA, with documentation 
maintained in the claims file for future 
reference.  

The RO must request any available records 
concerning the veteran's exposure to 
radiation.  Such a request would normally 
include, but may not be limited to, the 
veteran's Record of Occupational Exposure 
to Ionizing Radiation (DD Form 1141), if 
maintained, as well as any additional 
service medical records, or any other 
military records which may contain 
information pertaining to the veteran's 
radiation dose in service.  

2.  All such records must then be 
forwarded to the Under Secretary for 
Health, who will be responsible for 
preparation of a dose estimate, to the 
extent feasible, based on available 
methodologies.  38 C.F.R. 
§ 3.311(a)(2)(iii).  

3.  If it is determined that the veteran 
was exposed to ionizing radiation as 
claimed, the issue should be referred to 
the VA Under Secretary for Benefits under 
38 C.F.R. § 3.311(c) as provided by 38 
C.F.R. § 3.311(b)(1).  See Wandel v. 
West, 11 Vet. App. 200, 205 (1998) 
(absent competent evidence of radiation 
exposure, the VA is not required to 
forward a claim to the VA Under Secretary 
for Benefits).  

4.  After the above development has been 
completed, and after giving the appellant 
an opportunity to supplement the record, 
the RO should review the case and ensure 
that all indicated actions are complete.  
Any additional action required to comply 
with the VCAA should be undertaken.  

Additionally, regardless of the 
disposition of the claim on appeal under 
38 C.F.R. § 3.309 and 3.311, the RO 
should consider whether an additional 
special medical opinion is necessary or 
indicated in this case as to whether any 
inservice anemia or other symptomatology 
documented in service, is at least as 
likely as not to have been early 
manifestations of disease resulting in, 
or contributing to, the veteran's death, 
as well as the likely date of onset of 
the veteran's myelodysplastic syndrome 
and leukemia, within 38 C.F.R. 
§ 3.312(c)(2002).  

5.  Thereafter, the RO should 
readjudicate the appellant's claim on 
appeal, both on a direct basis, as well 
as under 38 C.F.R. § 3.309 and 3.311 
(2002).  If the decision, in whole or in 
part, remains adverse to the appellant, 
she and her representative should be 
provided a supplemental statement of the 
case, with specific reference to 
38 C.F.R. § 3.311 (2002), and an 
opportunity to respond thereto.  Evidence 
recently submitted and not previously 
considered should be reviewed, as should 
all evidence of record during the entire 
appeal period.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	WARREN W. RICE, JR.  
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  

